       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

  NICHOLAS SCOYNI,
                                              Case No. 1:18-CV-00506-BLW

           Plaintiff,                         ORDER RE: MOTION FOR
                                              ALLOWANCE OF ATTORNEY’S
            v.                                FEES

  DANIEL R. SALVADOR,
  CHRISTOPHER A. SALVADOR,
  WAYNE J. SALVADOR, OFFSPEC
  SOLUTIONS LLC, OFFSPEC
  SOLUTIONS SOUTHEAST,

           Defendants.




                                INTRODUCTION

       Before the Court is Defendants’ Motion for Allowance of Attorney’s Fees.

Dkt. 100. The motion was timely filed, is fully briefed, and is ripe for decision. For

the reasons that follow, the Court will deny the motion in part and grant the motion

in part.




ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 1
       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 2 of 12




                                   DISCUSSION

      The Court’s Memorandum Decision and Order filed as Docket 94 details the

factual and legal backdrop of this case. The Court hereby incorporates that

background for the purposes of this motion.

      On February 4, 2020, the Court granted summary judgment, in favor of

Defendants, as to each of Plaintiff’s claims, including his request for injunctive

relief. Memorandum Decision and Order, Dkt. 94. On February 13, 2020, Plaintiff

appealed the decision to the United States Court of Appeals for the Ninth Circuit.

On February 26, 2020, Defendants filed the pending motion for attorneys fees as

well as a bill of costs. See Dkt. 102; Dkt. 104. On May 22, 2020, the Ninth Circuit

issued an order denying Plaintiff’s request for injunction. Dkt. 107. However, the

Court did set a briefing schedule for Plaintiff’s appeal regarding this Court’s

decision on the underlying claims. Id.

      In the pending motion, Defendants argue the Court should award attorney’s

fees in the amount of $52,430.00 pursuant to Federal Rule of Civil Procedure

54(d)(2), District of Idaho Local Rule 54.2, and Idaho Code §§ 12-120(3) and 12-

121. Plaintiff opposes the motion, asserting it was not timely filed and that that

fees and costs may shift, pending the outcome of his appeal. Dkt. 103; Dkt. 105.

The Court will analyze the merits of the motion below.




ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 2
       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 3 of 12




                             STANDARDS OF LAW

      In a diversity case such as this, the law of the state in which the district court

sits determines whether a party is entitled to attorney fees. Carnes v. Zamani, 488

F.3d 1057, 1059 (9th Cir. 2007); see also Mangold v. Cal. Public Utilities

Comm’n, 67 F.3d 1470, 1478 (9th Cir. 1995). However, the procedure for

requesting an award of attorney fees is governed by federal law. Id. In this case,

Defendants assert they are entitled to a reasonable attorney fee under Idaho Code

§§ 12-120(3) and § 12-121.

      Under federal law, determining reasonable attorney’s fees is generally a two-

step process. Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).

First, a court must calculate the “lodestar figure” by multiplying the number of

hours reasonably spent on the litigation by a reasonable hourly rate. Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). There is a “strong presumption” that the

lodestar figure constitutes an appropriate fee award. United Steelworkers of Am. v.

Phelps Dodge Corp., 896 F.2d 403, 406 (9th Cir. 1990). Second, a court must

determine if the lodestar figure should be enhanced or reduced based on the Kerr

factors. Gonzalez, 729 F.3d at 1209, n.11. These factors include:

      (1) the time and labor required, (2) the novelty and difficulty of the
      questions involved, (3) the skill requisite to perform the legal service
      properly, (4) the preclusion of other employment by the attorney due to
      acceptance of the case, (5) the customary fee, (6) whether the fee is
      fixed or contingent, (7) time limitations imposed by the client or the



ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 3
       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 4 of 12




      circumstances, (8) the amount involved and the results obtained, (9) the
      experience, reputation, and ability of the attorneys, (10) the
      ‘undesirability’ of the case, (11) the nature and length of the
      professional relationship with the client, and (12) awards in similar
      cases.
Id. (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975)).

      The Kerr factors are enumerated in Idaho rule of Civil Procedure 54(e)(3).

Thus, under Idaho law, as well as federal law, a court is required to consider the

Kerr factors “when determining the amount of fees to award.” Sun Valley Potato

Growers, Inc. v. Texas Refinery Corp., 86 P.3d 475, 483 (Idaho 2003).

      As discussed below, the Court has considered the Idaho statutory basis, the

Kerr factors, and the parties’ arguments and finds an award of attorney’s fees

warranted in part.

                                    ANALYSIS

1.    Idaho Code § 12-121

      Defendants first assert the Court should award attorney’s fees under Idaho

Code § 12-121 because Plaintiff’s claims and motions were “factually and legally

unsupportable,” without foundation “from inception” and frivolously and

unreasonably pursued by Plaintiff. Dkt. 101-1 at 3.

      Pursuant to Idaho Code § 12-121, the Court

      may award reasonable attorney’s fees to the prevailing party or parties
      when the judge finds that the case was brought, pursued or defended
      frivolously, unreasonably or without foundation.



ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 4
       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 5 of 12




I.C. § 12-121.

      A judge’s discretion to award attorney’s fees under § 12-121 is “modified

by” Idaho Rule of Civil Procedure 54(e)(1), “which states that a judge may only

award such fees when the case was ‘brought, pursued or defended frivolously,

unreasonably or without foundation; ....’” Bogner v. State Dep’t of Revenue &

Taxation, State Tax Comm’n, 693 P.2d 1056, 1060 (Idaho 1984). Rule 54(e)(2)

requires a court to make written findings as to the basis and reasons for making an

award of fees. Id.

      Notably, an award of attorney’s fees to the prevailing party under § 12-121

is not a right, “but is appropriate only when the court, in its discretion, is left with

the abiding belief that the proceeding was brought, pursued, or defended

frivolously, unreasonably, or without foundation.” Nampa & Meridian Irrigation

Dist. v. Washington Fed. Savings, 20 P.3d 702 (Idaho 2001). When deciding

whether to award fees, the entire case “must be taken into account and if at least

one legitimate issue is presented, attorney fees may not be awarded even though

the losing party has asserted other claims of error that are frivolous or

unreasonable.” Harris v. Carter, 189 P.3d 484, 489 (Idaho Ct. App. 2008) (citing

McGrew v. McGrew, 562, 82 P.3d 833, 844 (Idaho 2003).

      In this case, Plaintiff presented at least one legitimate issue for the Court’s

consideration and therefore, the Court finds the award of fees under § 12-121 is not



ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 5
       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 6 of 12




warranted. The issue the Court finds legitimate, is Plaintiff’s allegation that

Defendants breached an oral agreement made in 2012. See Dkt. 94 at 7-10. The

Court found that there was no evidence in the record that Plaintiff’s offer was

accepted by Christopher Salvador. Id. However, the allegation that Plaintiff made

such an offer and had a relationship with Christopher Salvador that could have led

to the offer was reasonably pled. Id. at 11. Thus, although the Court ultimately

found there was no genuine dispute of material fact as to the existence of an oral

agreement, the Plaintiff’s allegation that there was an agreement, was not so

unreasonable or frivolous as to warrant the application of § 12-121’s fee award.

2.    Idaho Code § 12-120(3)

      Defendants argue also that the Court must award attorney fees for fees

incurred in defending against Plaintiff’s oral contract claim. Defendants argue that

Idaho Code § 12-120(3) applies because the contract claim is based on a

commercial transaction. Dkt. 101-1 at 9.

As detailed above, § 12-120(3) provides that in

      any civil action to recover on an open account, account stated, note,
      bill, negotiable instrument, guaranty, or contract relating to the
      purchase or sale of goods, wares, merchandise, or services and in any
      commercial transaction unless otherwise provided by law, the
      prevailing party shall be allowed a reasonable attorney’s fee to be set
      by the court, to be taxed and collected as costs.

      The term “commercial transaction” is defined to mean all
      transactions except transactions for personal or household purposes.
      The term ‘party’ is defined to mean any person, partnership,


ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 6
       Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 7 of 12




      corporation, association, private organization, the state of Idaho or
      political subdivision.
I.C. § 12-120(3).

      When determining whether a prevailing party can avail itself of § 12-120(3),

a court must find: (1) that there is a commercial transaction integral to the claim;

and (2) that the commercial transaction serves as the basis upon which recovery is

sought. Brooks v. Gigray Ranches, 910 P.2d 744 (Idaho 1996). In other words, “the

commercial transaction must be integral to the claim and constitute a basis on

which the party is attempting to recover.” Great Plains Equip., Inc. v. Nw. Pipeline

Corp., 471, 36 P.3d 218, 223 (Idaho 2001). Notably, the operation of § 12-120(3)

is not precluded by “the absence of a proven contract.” Id.

      In this case, the factual basis of Plaintiff’s claims is the alleged 2012 oral

agreement for the alleged use of his trademarks. Allegations about the oral

agreement lay the foundation for the relationship among the parties, as well as

Plaintiff’s related state and federal trademark claims. As such, the Court finds the

alleged oral agreement is integral to Plaintiff’s breach of contract claim, and that

the oral agreement served as a basis upon which Plaintiff sought recovery—namely

damages for Defendants’ alleged breach.

       Having found Plaintiff’s contract claim is based in a commercial

transaction, the Court must determine whether Defendants are the prevailing party.




ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 7
         Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 8 of 12




Under Idaho law, determining the prevailing party is guided by Idaho Rule of Civil

Procedure 54(d)(1)(B), which states:

         In determining which party to an action is a prevailing party and entitled
         to costs, the trial court shall in its sound discretion consider the final
         judgment or result of the action in relation to the relief sought by the
         respective parties.

         “[T]he trial court has discretion to determine who, if anyone, prevailed in a

case.” Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1025 (9th

Cir. 2003).

         In this case, Defendants are “the prevailing party” who successfully filed a

motion for summary judgment that resulted in the dismissal of the action. See

Memorandum Decision and Order, Dkt. 94; Judgment, Dkt. 98; Wisdom v.

Centerville Fire Dist., Inc., 2010 WL 468094, at *2 (D. Idaho Feb. 4, 2010), aff’d,

424 F. App’x 691 (9th Cir. 2011).

         Provided the foregoing, the Court finds Idaho Code § 12-120(3) applies and

as such, the Court must award attorney fees related to Plaintiff’s breach of contract

claim.

3.       Reasonableness of Attorney’s Fees

         The Court must now determine whether the total fees sought by Defendants

are reasonable. Defendants incurred $17,890.50 in preparing the summary

judgment motion briefing. Defendants’ Memorandum in Support, Exhibit A, Dkt.




ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 8
        Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 9 of 12




101-2 at 8. Defendants’ counsel estimates that one third of those fees are

attributable to work regarding the contract claim—$5,963.50. Id. at 8–9.

       A.    The Lodestar Method

       Courts in the Ninth Circuit use the lodestar method as a starting place for

determining the reasonableness of attorney’s fees. See Hensley v. Eckerhart, 461

U.S. 424, 433 (1983) Under the method, the Court must multiply the number of

hours reasonably spent defending Plaintiff’s contract claim by a reasonable hourly

rate. Id.

       In determining a reasonable hourly rate, the Court considers both the

“experience, skill and reputation of the attorney requesting fees” Trevino v. Gates,

99 F.3d 911, 924 (9th Cir.1996), as well as “the prevailing market rates in the

relevant community,” Blum v. Stenson, 465 U.S. 886, 895 (1984). Reasonable fees

are available to compensate the work of attorneys and paralegals, though work that

requires the skill level of a paralegal should be billed at a paralegal’s rate. See

Missouri v. Jenkins, 491 U.S. 274, 288 (1989); see also Freeman v. Mukasey, No.

04-35797, 2008 WL 1960838, at *7 (9th Cir. Feb. 26, 2008).

       Here, Plaintiff does not specifically contest the hourly rates. See Motion in

Opposition Objection to Motion, Dkt. 103. Upon its own review, the Court finds

the hourly rates requested are reasonable considering the experience, skill, and

reputation of the attorneys.



ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 9
      Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 10 of 12




      The Court must also determine if the number of hours spent on the issue is

reasonable. Here, Defendant’s counsel estimates they spend about 107.70 hours

preparing the summary judgment briefing and that one third of those hours, or 35.9

hours, were dedicated to the contract-based issue. Considering the nature of the

claim and the relative simplicity of the law at issue, the Court finds that the limited

number of hours spent on the summary judgment response to the contract-based

claim is also reasonable.

      Provided this, the lodestar figures are as follows:

 Attorney/Staff       Reasonable           Hours Reasonably Expended Lodestar
                      Hourly Rate
 Bradley, Ebert       $100.00              3.6                              $360
 (Paralegal)
 Richard Greener      $225.00              4.57                             $1,027.50
 (Shareholder)
 Slade Sokol          $165                 27.73                            $4,576
 (Associate)
                                                                            $5,963.50
      B.     The Kerr Factors

      There is a “strong presumption” that the lodestar figure constitutes an

appropriate fee award. United Steelworkers of Am. v. Phelps Dodge Corp., 896

F.2d 403, 406 (9th Cir. 1990). However, the Court must determine if the lodestar

figure should be enhanced or reduced by considering other factors, which include:

      (1) the time and labor required, (2) the novelty and difficulty of the
      questions involved, (3) the skill requisite to perform the legal service
      properly, (4) the preclusion of other employment by the attorney due to
      acceptance of the case, (5) the customary fee, (6) whether the fee is



ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 10
      Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 11 of 12




      fixed or contingent, (7) time limitations imposed by the client or the
      circumstances, (8) the amount involved and the results obtained, (9) the
      experience, reputation, and ability of the attorneys, (10) the
      ‘undesirability’ of the case, (11) the nature and length of the
      professional relationship with the client, and (12) awards in similar
      cases.

Id. (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975)).

      In adjusting an award, a court focuses on the Kerr factors “that are not

already subsumed in the initial lodestar calculation.” Morales v. City of San Rafael,

96 F.3d 359, 363–64 (9th Cir. 1996) opinion amended on denial of reh’g, 108 F.3d

981 (9th Cir. 1997). Factors one through four and six are considered subsumed in

the lodestar calculation. Id. at 364 n. 9. Those Kerr factors not subsumed in the

lodestar calculation, therefore, include: “(5) the customary fee, ... (7) time

limitations imposed by the client or the circumstances, (8) the amount involved and

the results obtained, (9) the experience, reputation, and ability of the attorneys,

(10) the “undesirability” of the case, (11) the nature and length of the professional

relationship with the client, and (12) awards in similar cases.” Id.

      In this matter, the Court finds the remaining Kerr factors do not affect the

lodestar calculation sufficient to warrant enhancement or diminishment of the

lodestar figure. Of particular significance to this finding, the Court notes

Defendants seek only fees incurred in connection with the motion for summary

judgment, rather than for work related to the entirety of the case. This fact supports

the reasonableness of the fee award.


ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 11
      Case 1:18-cv-00506-BLW Document 108 Filed 06/04/20 Page 12 of 12




4.    Costs

      Finally, pursuant to Federal Rule of Civil Procedure 54(d), costs other than

attorney’s fees should be allowed to the prevailing party. Having found Defendants

are the prevailing party and having reviewed the costs and finding them to fit the

needs of the case, the Court will award such costs—$3,048.15. Dkts. 102; 104.

                                  CONCLUSION

      Based on the foregoing, the Court finds that Plaintiff must pay Defendants

$5,963.50 in attorney’s fees and $3,048.15 in costs, for a total of $9,011.65.

                                      ORDER

      IT IS ORDERED that

      1.      Defendants’ Motion for Allowance of Attorney’s Fees (Dkt. 100) is

              DENIED IN PART and GRANTED IN PART, as set forth above.



                                              DATED: June 4, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




ORDER RE: MOTION FOR ALLOWANCE OF ATTORNEY’S FEES – 12
